DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the claimed buffer subsystems, storage subsystems, Q data, etc. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with issues that cause a general lack of clarity in the claimed invention and make it impossible to properly determine the metes and bounds of the claimed invention.
Regarding claim 1:
The claim recites, in lines 40-42, an action to “write….to a third buffer subsystem in a RAID Q data storage device…..the first Q data.” The examiner notes that in the preceding lines of the claim, an XOR operation was performed to determine second Q data. The recitation in line 42 of “the first Q data” is the first mention of “first Q data” in the claim. It is unclear if this was a typographical error and the claim is intended to recite “the second Q data” or if it was applicant’s intent to introduce an additional instance of Q data. This confusion is compounded 
The claim recites, in lines 48-49, an action to “write…the first Q data from the fourth buffer subsystem.” The examiner notes that in lines 40-42, the first Q data was written to a third buffer subsystem in a RAID Q storage device. In the lines at issue, the first Q data is written from “the fourth buffer subsystem.” This is the first recitation of a fourth buffer subsystem in the claim, and it is thus unclear if this was a typographical error and the first Q data should be written from the third buffer subsystem, where it was previously written by the parity data storage device, or if the claim intends to introduce a fourth buffer subsystem that also includes the first Q data.

Regarding claim 2:
The claim recites, in lines 2-3, that a second RAID primary data storage device includes a fifth storage subsystem. Base claim 1 recites a second RAID primary storage device that included a third storage subsystem. The specification and drawings do not explicitly disclose the primary storage devices containing multiple separate storage subsystems. It is thus unclear if this primary storage device is intended to be the equivalent of the second RAID primary data storage device already present in base claim 1.
The claim recites, in lines 6-8, an action to “write…to the second buffer subsystem in the RAID parity data storage device, the second primary data from the fourth storage subsystem.”  The examiner notes that the fourth storage subsystem was already recited in base claim 1 as being part of the RAID Q data storage device and was recited as storing the first Q data written 

Regarding claim 5:
The claim recites, in lines 6-7, that the RAID storage controller device will “provide the third command to the RAID parity data storage device in response to receiving the completion message.” Base claim 1 recites that the third command is provided to the second RAID primary storage device in order to prompt a DMA write of the third primary data from the second buffer subsystem in the RAID parity data storage device to the third storage subsystem in the second RAID primary storage subsystem. The third command cannot go to both devices.

Regarding claim 6:
The claim recites, in lines 1-3, that the RAID parity data storage device performs an action “in response to writing the first Q data to the fourth buffer subsystem in the RAID Q data storage device.” In base claim 1, the RAID parity data storage device writes first Q data to a third buffer subsystem on the RAID Q data storage device, not to a fourth buffer subsystem.
The claim recites, in lines 6-7, that the RAID storage controller device is configured to “provide the fourth command to the RAID Q data storage device.” In base claim 1, the fourth command is sent to the RAID parity data storage device to prompt computation of the second Q data followed by writing some first Q data to a third buffer subsystem in the RAID Q data storage device.

Regarding claim 7:
The claim recites, in lines 32-33, an action to “write….to a third buffer subsystem in a RAID Q data storage device…..the first Q data.” The examiner notes that in the preceding lines of the claim, an XOR operation was performed to determine second Q data. The recitation in line 42 of “the first Q data” is the first mention of “first Q data” in the claim. It is unclear if this was a typographical error and the claim is intended to recite “the second Q data” or if it was applicant’s intent to introduce an additional instance of Q data. This confusion is compounded by the fact that the second Q data computed in the XOR operation is never addressed again, while further reference is made to “the first Q data.”
The claim recites, in lines 38-39, an action to “write…the first Q data from the fourth buffer subsystem.” The examiner notes that in lines 32-33, the first Q data was written to a third buffer subsystem in a RAID Q storage device. In the lines at issue, the first Q data is written from “the fourth buffer subsystem.” This is the first recitation of a fourth buffer subsystem in the claim, and it is thus unclear if this was a typographical error and the first Q data should be written from the third buffer subsystem, where it was previously written by the parity data storage device, or if the claim intends to introduce a fourth buffer subsystem that also includes the first Q data.

Regarding claim 8:
The claim recites, in lines 2-3, that a second RAID primary data storage device includes a fifth storage subsystem. Base claim 7 recites a second RAID primary storage device that 

Regarding claim 11:
The claim recites, in lines 5-6, that the RAID storage controller device will “provide the third command to the RAID parity data storage device in response to receiving the completion message.” Base claim 7 recites that the third command is provided to the second RAID primary storage device in order to prompt a DMA write of the third primary data from the second buffer subsystem in the RAID parity data storage device to the third storage subsystem in the second RAID primary storage subsystem. The third command cannot go to both devices.

Regarding claim 12:
The claim recites, in lines 1-3, that the RAID parity data storage device performs an action “in response to writing the first Q data to the fourth buffer subsystem in the RAID Q data storage device.” In base claim 7, the RAID parity data storage device writes first Q data to a third buffer subsystem on the RAID Q data storage device, not to a fourth buffer subsystem.
The claim recites, in lines 5-6, that the RAID storage controller device is configured to “provide the fourth command to the RAID Q data storage device.” In base claim 7, the fourth command is sent to the RAID parity data storage device to prompt computation of the second 

Regarding claim 13:
The claim recites, in lines 1-3, that the RAID parity data storage device performs an action “in response to writing the first Q data to the fourth buffer subsystem in the RAID Q data storage device.” In base claim 7, the RAID parity data storage device writes first Q data to a third buffer subsystem on the RAID Q data storage device, not to a fourth buffer subsystem.

Regarding claim 14:
The claim recites, in lines 32-33, an action to “write….to a third buffer subsystem in a RAID Q data storage device…..the first Q data.” The examiner notes that in the preceding lines of the claim, an XOR operation was performed to determine second Q data. The recitation in line 42 of “the first Q data” is the first mention of “first Q data” in the claim. It is unclear if this was a typographical error and the claim is intended to recite “the second Q data” or if it was applicant’s intent to introduce an additional instance of Q data. This confusion is compounded by the fact that the second Q data computed in the XOR operation is never addressed again, while further reference is made to “the first Q data.”

Regarding claim 15:
The claim recites, in lines 6-7, that a second RAID primary data storage device includes a fifth storage subsystem. Base claim 14 recites a second RAID primary storage device that 

Regarding claim 18:
The claim recites, in lines 5-6, that the RAID storage controller device will “provide the third command to the RAID parity data storage device in response to receiving the completion message.” Base claim 7 recites that the third command is provided to the second RAID primary storage device in order to prompt a DMA write of the third primary data from the second buffer subsystem in the RAID parity data storage device to the third storage subsystem in the second RAID primary storage subsystem. The third command cannot go to both devices.

Regarding claim 19:
The claim recites, in lines 2-4, that the RAID parity data storage device performs an action “in response to writing the first Q data to the fourth buffer subsystem in the RAID Q data storage device.” In base claim 14, the RAID parity data storage device writes first Q data to a third buffer subsystem on the RAID Q data storage device, not to a fourth buffer subsystem. The examiner notes that this is the first reference to a fourth buffer system in either of claims 14 or 19.
The claim recites, in lines 5-6, the RAID storage controller device “providing…the fourth command to the RAID Q data storage device.” In base claim 14, the fourth command is sent to 

Regarding claim 20:
The claim recites, in lines 2-3, that the RAID parity data storage device performs an action “in response to writing the first Q data to the fourth buffer subsystem in the RAID Q data storage device.” In base claim 14, the RAID parity data storage device writes first Q data to a third buffer subsystem on the RAID Q data storage device, not to a fourth buffer subsystem. 

Claims 3, 4, 9, 10, 16, and 17 inherit all deficiencies of their base claims and do not clear up those deficiencies. The claims are thus rejected.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The examiner notes that the claims are rejected solely under 35 USC 112b based on significant clarity errors. The examiner has compared the claims to the discovered prior art making assumptions as the appropriate structure and sequence of the storage system and claimed process. Prior art was not found that explicitly claims, or fairly suggests, the specific structure, sequence of commands and operations performed by each storage device as laid out in the instant claims. If the 35 USC 112b rejections are appropriately obviated the claims are likely to be considered allowable pending further consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘093 to Aiello discloses performance of RAID operations by NVMe drives utilizing the scratchpad buffers provided by the drives to perform the RAID calculations. The drives are operable to perform DMA transfers amongst themselves due to the memory mapped buffers. The disclosed invention eliminates the need for a separate RAID controller and requires the host only to orchestrate the transactions necessary for performance of RAID reconstruction and rebuilds. The parity drive is disclosed as the base operator for performing the rebuild operations, wherein the parity drive performs DMA reads to each of the available drives to gather available data portions and reconstruct missing data, compute parity, computer Q protection data, etc. 
‘603 to Kulkarni discloses performing storage device rebuild by using peer-to-peer commands to obtain the required data and redundancy information in order to recompute necessary information for reconstruction.
‘641 to Islam et al. discloses initiation of RAID commands at a storage device rather than in the host or a controller, and performing intermediate parity calculations to update parity data when there are new writes to old data.
‘913 to Helmick discloses offloading of host functions to storage device controllers and use of storage controller memory buffers as resources to perform the functions, thereby allowing for proportional scaling of available resources when scaling up the number of devices.

‘321 to Kotzur et al. is a reference from the same current assignee and all of the same inventors as the instant application disclosing similar subject matter. Filed on the same date as the instant application.
‘130 to Shatsky et al. discloses various considerations and operations when rebuilding failed drives in a RAID 6 system.
‘420 to Kotzur et al. from the same inventive entity as the instant application disclosing similar subject matter. Filed on the same date as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113